FILED
                            NOT FOR PUBLICATION                             DEC 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOHNNY FORD, a married man,                      No. 12-17129

               Plaintiff - Appellant,            D.C. No. 2:10-cv-01920-SRB

  v.
                                                 MEMORANDUM*
SURPRISE FAMILY URGENT CARE
CENTER, LLC; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Johnny Ford appeals pro se from the district court’s orders in his action

alleging racial discrimination under 42 U.S.C. § 1981 and § 2000a, and medical

negligence under Arizona state law. We have jurisdiction under 28 U.S.C. § 1291.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo. Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010) (dismissal

under Fed. R. Civ. P. 12(b)(6)); Lindsey v. SLT L.A., LLC, 447 F.3d 1138, 1144

(9th Cir. 2006) (summary judgment). We affirm.

      The district court properly dismissed Ford’s claim under 42 U.S.C. § 2000a

because defendant Surprise Family Urgent Care Center does not qualify as a

“public accommodation” as defined in the statute. See 42 U.S.C. § 2000a(b).

      The district court properly granted summary judgment on Ford’s § 1981

claim because Ford failed to raise a genuine dispute of material fact as to the fourth

element of his prima facie claim of discrimination, that is, whether services

remained available to similarly-situated individuals who were not members of his

protected class. See Lindsey, 447 F.3d at 1144 (plaintiff must satisfy the initial

burden of establishing a prima facie case of racial discrimination).

      The district court properly granted summary judgment on Ford’s medical

negligence claim because Ford failed to produce the required expert testimony

concerning the “degree of care, skill and learning expected of a reasonable, prudent

health care provider in the profession or class to which he belongs within the state

acting in the same or similar circumstances.” Ariz. Rev. Stat. Ann. § 12-563(1);

see Seisinger v. Siebel, 203 P.3d 483, 492-93 (Ariz. 2009) (en banc) (explaining

that, except in situations where it is a matter of common knowledge, “the standard


                                           2                                    12-17129
of care normally must be established by expert medical testimony” and that failure

to produce the required expert testimony mandates judgment for defendant).

      The district court did not abuse its discretion in denying Ford’s motion for

reconsideration because Ford failed to establish grounds for such relief. See Sch.

Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.

1993) (setting forth standard of review and grounds for reconsideration under Fed.

R. Civ. P. 59(e) and 60(b)).

      We reject Ford’s contentions that he was denied due process and equal

protection of the law.

      AFFIRMED.




                                          3                                   12-17129